Title: From Thomas Jefferson to the Delaware Baptist Association, 2 July 1801
From: Jefferson, Thomas
To: Delaware Baptist Association


               
                  To the Delegates of theDelaware Baptist association
                  Washington July 2. 1801.
               
               I join you, fellow-citizens, in rendering the tribute of thankfulness to the Almighty ruler, who, in the order of his providence, hath willed that the human mind shall be free in this portion of the globe: that society shall here know that the limit of it’s rightful power is the enforcement of social conduct; while the right to question the religious principles producing that conduct is beyond their cognisance.
               I rejoice too with you in the happy consequences of our revolution, namely our separation from the bloody horrors which are depopulating the other quarters of the earth, the establishment here of liberty, equality of social rights, exclusion of unequal privileges civil & religious, & of the usurping domination of one sect over another.
               The obedience you profess to those who rule under such an order of things, is rational & right: and we hope the day is far off when evils beyond the reach of constitutional correction, & more intolerable than their remedies in the judgment of the nation, may fix a just term to that duty.
               I thank you, fellow-citizens, for your congratulations on my appointment to the chief magistracy, and for your affectionate supplications, on my behalf, to that being whose counsels are the best guide, & his favor the best protection under all our difficulties, and in whose holy keeping may our country ever remain.
               Accept, I pray you, my salutations and respect.
               
                  
                     Th: Jefferson
                  
               
            